UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-1912


DONNA GARDNER, individually and as Personal Representative
of the Estate of Lewis C. Gardner,

                Plaintiff - Appellant,

          v.

UNITED STATES OF AMERICA,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Joseph F. Anderson, Jr., District
Judge. (3:13-cv-00063-JFA)


Submitted:   October 22, 2013             Decided:   October 24, 2013


Before WILKINSON, NIEMEYER, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Donna Gardner, Appellant Pro Se.       Barbara Murcier Bowens,
Assistant United States Attorney, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Donna    Gardner      appeals    the      district    court’s    order

granting    the     Government’s      motion     to    enforce     a    settlement

agreement with respect to Gardner’s wrongful death action.                      We

have     reviewed    the     record   and      find    no   reversible      error.

Accordingly, we affirm for the reasons stated by the district

court.     Gardner v. United States, No. 3:13-cv-00063-JFA (D.S.C.

July 9, 2013).       We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    this    court    and   argument   would     not   aid   the   decisional

process.



                                                                          AFFIRMED




                                        2